Exhibit 10.2

 

SECOND AMENDED AND RESTATED

 

OMNIBUS AGREEMENT

 

among

 

GULF TLP HOLDINGS, LLC

 

TRANSMONTAIGNE GP L.L.C.

 

TRANSMONTAIGNE PARTNERS L.P.

 

TRANSMONTAIGNE OPERATING GP L.L.C.

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

and

 

TLP MANAGEMENT SERVICES LLC

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT

 

THIS SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT (“Restated Agreement”) dated
as of March 1, 2016, but effective for all purposes as of February 1, 2016 (the
“Effective Date”), is entered into by and among Gulf TLP Holdings, LLC, a
Delaware limited liability company (“Gulf”), TransMontaigne GP L.L.C., a
Delaware limited liability company (the “General Partner”), TransMontaigne
Partners L.P., a Delaware limited partnership (the “Partnership”),
TransMontaigne Operating GP L.L.C., a Delaware limited liability company (the
“OLP GP”), TransMontaigne Operating Company L.P., a Delaware limited partnership
(the “Operating Partnership”), and TLP Management Services LLC, a Delaware
limited liability company (“TLP Management Services”). The above-named entities
are sometimes referred to in this Restated Agreement each as a “Party” and
collectively as the “Parties.”

 

R E C I T A L S:

 

A.                                    TransMontaigne LLC, a Delaware limited
liability company and formerly known as TransMontaigne Inc., the General
Partner, the Partnership, OLP GP and the Operating Partnership (the “First A&R
Omnibus Agreement Parties”) have previously entered into an Amended and Restated
Omnibus Agreement, dated as of December 31, 2007, but effective for all purposes
as of January 1, 2008 (the “First A&R Omnibus Agreement”).

 

B.                                    The First A&R Omnibus Agreement Parties
(and in the case of the Fourth Amendment, as defined below, Gulf) have
previously amended the First A&R Omnibus Agreement by execution of the First
Amendment to Amended and Restated Omnibus Agreement dated as of July 16, 2013
(the “First Amendment”), the Second Amendment to Amended and Restated Omnibus
Agreement dated as of April 14, 2015 (the “Second Amendment”), the Third
Amendment to Amended and Restated Omnibus Agreement dated as of June 16, 2015
(the “Third Amendment”), and the Assignment and Amendment No. 4 to Amended and
Restated Omnibus Agreement dated as of February 1, 2016 (the “Fourth Amendment”;
the First A&R Omnibus Agreement, as amended by the First Amendment, the Second
Amendment and the Third Amendment, the “Prior Agreement”).

 

C.                                    Pursuant to the Prior Agreement, Gulf
agreed to provide certain management, legal, accounting, tax, corporate staff
and other support services to the Partnership from and after the effective date
of the Prior Agreement, as well as provide personnel to operate certain assets.

 

D.                                    The Parties desire to hereby amend and
restate the Prior Agreement in its entirety.

 

ARTICLE I

Definitions

 

1.1                               Definitions.

 

As used in this Restated Agreement, the following terms shall have the
respective meanings set forth below:

 

“Administrative Fee” is defined in Section 2.1(a).

 

--------------------------------------------------------------------------------


 

“Affiliate” is defined in the Partnership Agreement.

 

“Applicable Period” is defined in Section 2.1(a).

 

“Assets” means (a) all assets owned by the Partnership Group prior to or on the
Purchase Agreement Closing Date and (b) all assets acquired or constructed by
the Partnership Group during the Applicable Period from and after such time as
Gulf and the General Partner, on behalf of the Partnership Group and TLP
Management Services and with the concurrence of the Conflicts Committee,
establish a revised Administrative Fee in accordance with Section 2.1(a) hereof
and revised Insurance Reimbursement in accordance with Section 2.1(c) hereof.

 

“Cause” is defined in the Partnership Agreement.

 

“Common Units” is defined in the Partnership Agreement.

 

“Conflicts Committee” is defined in the Partnership Agreement.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

 

“Effective Date” is defined in introductory paragraph of this Restated
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First A&R Omnibus Agreement” is defined in Recital A.

 

“First A&R Omnibus Agreement Parties” is defined in Recital A.

 

“First Amendment” is defined in Recital B.

 

“Fourth Amendment” is defined in Recital B.

 

“General Partner” is defined in the introductory paragraph of this Restated
Agreement.

 

“Gulf” is defined in the introductory paragraph of this Restated Agreement.

 

“Gulf Entities” means Gulf and any Person controlled, directly or indirectly, by
Gulf other than the Partnership Entities; and “Gulf Entity” means any of the
Gulf Entities.

 

“Insurance Reimbursement” is defined in Section 2.1(c).

 

“Limited Partner” is defined in the Partnership Agreement.

 

“OLP GP” is defined in the introductory paragraph of this Restated Agreement.

 

“On-Site Employees” is defined in Section 3.1(a).

 

2

--------------------------------------------------------------------------------


 

“Operating Partnership” is defined in the introductory paragraph of this
Restated Agreement.

 

“Partnership” is defined in the introductory paragraph of this Restated
Agreement.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of TransMontaigne Partners L.P., dated as of May 27, 2005,
as amended by the First Amendment thereto dated as of January 23, 2006, the
Second Amendment thereto dated as of April 7, 2008 and the Third Amendment
thereto dated as of May 5, 2015, and as may be further amended from time to
time, to which reference is hereby made for all purposes of this Restated
Agreement.

 

“Partnership Entities” means the General Partner and each member of the
Partnership Group; and “Partnership Entity” means any of the Partnership
Entities.

 

“Partnership Group” means the Partnership, OLP GP, the Operating Partnership and
any of their respective Subsidiaries, treated as a single consolidated entity;
and

 

“Partnership Group Member” means any member of the Partnership Group.

 

“Party” and “Parties” are defined in the introductory paragraph of this Restated
Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Plan” is defined in Section 2.1(b).

 

“Prior Agreement” is defined in Recital B.

 

“Purchase Agreement Closing Date” means February 1, 2016.

 

“Restated Agreement” is defined in the introductory paragraph hereof.

 

“Second Amendment” is defined in Recital B.

 

“Services” is defined in Section 2.1(a).

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such

 

3

--------------------------------------------------------------------------------


 

Person, or a combination thereof, or (c) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.

 

“Third Amendment” is defined in Recital B.

 

“TLP Management Services” is defined in the introductory paragraph of this
Restated Agreement.

 

“Units” is defined in the Partnership Agreement.

 

ARTICLE II

Services

 

2.1                               General.

 

(a)                                 During the period commencing on the
Effective Date and terminating on the earlier to occur of the Gulf Entities
ceasing to control the General Partner or, at the election of either the
Partnership or Gulf following prior written notice to the other Parties at least
two (2) years prior to the effective date of such termination (the “Applicable
Period”), the Partnership shall pay the Gulf Entities an administrative fee (the
“Administrative Fee”) of $11,365,983 per year, payable in arrears in equal
monthly installments on the third business day of each month, beginning in
March 2016, for the provision by the Gulf Entities for the Partnership Group’s
benefit of certain management, legal, accounting, tax, engineering, corporate
staff and other support services during the Applicable Period (the “Services”).
The Services will be substantially identical in nature and quality to the
services of such type previously provided by pursuant to the Prior Agreement.
During the Applicable Period, the Partnership Group will satisfy all of its
needs for Services through the Gulf Entities. Gulf may increase the
Administrative Fee each calendar year effective commencing on January 1, 2017 by
an amount up to the product of the then-current Administrative Fee multiplied by
the percentage increase, if any, from the immediately preceding year in the
Consumer Price Index - All Urban Consumers, U.S. City Average, Not Seasonally
Adjusted. If the Partnership or any other Partnership Group Member acquires or
constructs additional assets during the Applicable Period, then Gulf shall
propose a revised Administrative Fee covering the provision of Services for such
additional assets. If the General Partner, on behalf of the Partnership Group
and with the concurrence of the Conflicts Committee, agrees to such revised
Administrative Fee, then the Gulf Entities, as applicable, shall provide
Services for the additional assets pursuant to the terms set forth herein.
Notwithstanding the foregoing, the Services shall not include any services that
are outsourced by the Gulf Entities to third parties.

 

(b)                                 During the Applicable Period, the
Compensation Committee and Conflicts Committee of the General Partner shall
approve the annual awards granted under the , TLP Management Services LLC
Savings and Retention Plan or any similar successor plan (the “Plan”) to
employees performing Services to or for the benefit of the Partnership Group.
The aggregate amount of such awards shall be no less than $1.5 million per year.
As awards are

 

4

--------------------------------------------------------------------------------


 

payable in accordance with the vesting and payment schedule provided in the
Plan, the Partnership shall have the option of paying the awards either in cash
or in the Common Units. Payments in cash or in the Common Units may be made to
TLP Management Services LLC, as the Plan administrator, for the benefit of the
plan participants or, alternatively, directly to the plan participants.

 

(c)                                  (i) During the Applicable Period, if a Gulf
Entity procures insurance with respect to the Partnership Group, the Assets or
operations thereof, then the Partnership shall pay the Gulf Entities or any
applicable Affiliate of the Gulf Entities an insurance reimbursement (the
“Insurance Reimbursement”) equal to the amount of any premiums and fees payable
under the applicable insurance policies, payable in arrears in equal monthly
installments beginning in March 2016. If at any time the Gulf Entities propose
to renew or replace any insurance policy with respect to which a Partnership
Entity currently has procured insurance, then such Gulf Entity shall propose the
procurement of such insurance policy to the General Partner, and such insurance
policy shall be procured by such Gulf Entity, subject to the reasonable approval
of the General Partner, on behalf of the Partnership Group and with the
concurrence of the Conflicts Committee.  The Gulf Entities or their respective
Affiliates may increase the Insurance Reimbursement at any time in accordance
with increases in the premiums or fees payable under the applicable insurance
policies.

 

(ii)                                  If, during any calendar year, any
Partnership Entity proposes to increase the insurance coverage of any
Partnership Entity or the Assets thereof such that the increase, together with
any other increases in such calendar year, would result in the aggregate
premiums and fees of the Partnership Group (on an annualized basis) being
greater than the amount presented to the Board with respect to such calendar
year in the annual budget for the procurement of insurance by at least 10%, such
Partnership Entity shall, 15 days prior to the procurement of such insurance,
propose to Gulf in writing either (1) a plan to procure an insurance policy, in
which case Gulf may accept or reject such plan or propose to procure such
insurance coverage or (2) that Gulf procure such insurance coverage.  If a Gulf
Entity procures insurance coverage, then such coverage shall be subject to the
approval of the General Partner, on behalf of the Partnership Group and with the
concurrence of the Conflicts Committee and, upon approval by the General
Partner, the Insurance Reimbursement shall be increased by the amount of any
premiums and fees under such insurance policy.

 

(d)                                 On each anniversary of the Effective Date
during the Applicable Period, the Partnership will have the right to submit to
Gulf a proposal to reduce the amount of the Administrative Fee for that year if
the Partnership believes, in good faith, that the Services performed by the Gulf
Entities for the year in question do not justify payment of the full
Administrative Fee for that year. If the Partnership submits such a proposal to
Gulf, then Gulf agrees that it will negotiate in good faith with the Partnership
to determine if the Administrative Fee for that year should be reduced and, if
so, by how much.

 

(e)                                  Following the expiration of the Applicable
Period, the General Partner will determine the amount of Services expenses and
insurance premium expenses that are properly allocable to the Partnership Group
in accordance with the terms of the Partnership Agreement.

 

5

--------------------------------------------------------------------------------


 

(f)                                   Employees of the Gulf Entities performing
Services to or for the benefit of the Partnership Group during the Applicable
Period shall work solely under the direction, supervision, management and
control of the Partnership with respect to the time spent in providing such
Services; however, at all times such employees shall remain employees of the
applicable Gulf Entity.  For the avoidance of doubt, during the Applicable
Period in which employees of the Gulf Entities are performing Services to or for
the benefit of the Partnership Group, the Partnership Group shall be ultimately
and fully responsible for the daily work assignments of such employees,
including supervision of their day-to-day work activities, training schedules
and performance consistent with the purposes stated in Section 2.1(a).

 

(g)                                  The Administrative Fee shall not include
and the Partnership Group shall reimburse the Gulf Entities for:

 

(i)                                     wages and salaries of employees of any
Gulf Entity, to the extent, but only to the extent, such employees perform
Services for the Partnership Group on-site at any Asset;

 

(ii)                                  the cost of employee benefits relating to
employees of any Gulf Entity, such as 401(k), pension, and health insurance
benefits, to the extent, but only to the extent, such employees perform services
for the Partnership Group on-site at any Asset;

 

(iii)                               out-of-pocket costs and expenses incurred by
the Gulf Entities on behalf of the Partnership Group, including the incremental
general and administrative expenses of the Partnership’s status as a public
company, such as K-1 preparation, external audit, internal audit, transfer agent
and registrar, legal, printing, unitholder reports, and other costs and
expenses;

 

(iv)                              all sales, use, excise, value added or similar
taxes, other than taxes measured by income, if any, that may be applicable from
time to time in respect of the Services; and

 

(v)                                 any services (including with respect to the
forgoing clauses (i)-(iv)) that are outsourced by the Gulf Entities to third
parties with the concurrence of the Conflicts Committee.

 

ARTICLE III

 

3.1                               Operational Services

 

(a)                                 During the Applicable Period, the Gulf
Entities, acting on behalf of the Partnership, shall make available such
employees as may reasonably be required for the conduct by the Partnership Group
of its operations, including the employees described in Section 2.1(g)(i) and
2.1(g)(ii) with respect to Services for the Partnership Group performed on-site
at any Asset (the “On-Site Employees”).

 

(b)                                 With respect to the On-Site Employees, the
Gulf Entities shall be reimbursed on a biweekly basis for (a) all direct and
indirect expenses incurred, or payments

 

6

--------------------------------------------------------------------------------


 

made, on behalf of the Partnership Group (including salary, bonus, incentive
compensation and all other amounts paid to any persons who assist in the conduct
of the Partnership Group operations) and (b) all other necessary or appropriate
expenses allocable to the Partnership Group (including expenses allocated to the
Gulf Entities by any of their respective Affiliates).  The Gulf Entities shall
determine the expenses that are allocable to the Partnership Group in any
reasonable manner determined by the Gulf Entities in their sole discretion.

 

(c)                                  On-Site Employees performing services
described in Section 3.1(a) to or for the benefit of the Partnership Group
during the Applicable Period shall work solely under the direction, supervision,
management and control of the Partnership with respect to the time spent in
providing such services; however, at all times such On-Site Employees shall
remain employees of the applicable Gulf Entity.  For the avoidance of doubt,
during the Applicable Period in which On-Site Employees of the Gulf Entities are
performing services to or for the benefit of the Partnership Group, the
Partnership Group shall be ultimately and fully responsible for the daily work
assignments of such On-Site Employees, including supervision of their day-to-day
work activities, training schedules and performance consistent with the purposes
stated in Section 3.1(a).

 

ARTICLE IV

Miscellaneous

 

4.1                               Choice of Law; Jurisdiction.

 

(a)                                 This Restated Agreement shall be governed by
and construed in accordance with the law of the State of Delaware, without
regard to the conflicts of law rules of such state.

 

(b)                                 The Parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Restated Agreement or the
transactions contemplated hereby shall be brought and determined exclusively in
in the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), and that any cause of action arising out of this Restated
Agreement shall be deemed to have arisen from a transaction of business in the
State of Delaware, and each of the Parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each Party
agrees that service of process on such Party as provided in Section 4.2 shall be
deemed effective service of process on such Party.

 

4.2                               Notice. All notices or requests or consents
provided for by, or permitted to be given pursuant to, this Restated Agreement
must be in writing and must be given by depositing same in the United States
mail, addressed to the Person to be notified, postpaid, and registered or

 

7

--------------------------------------------------------------------------------


 

certified with return receipt requested or by delivering such notice in person
or by telecopier or telegram to such Party. Notice given by personal delivery or
mail shall be effective upon actual receipt. Notice given by telegram or
telecopier shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Restated
Agreement shall be sent to or made at the address set forth below such Party’s
signature to this Restated Agreement or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 4.2.

 

if to the Partnership Entities:

 

TransMontaigne Partners L.P.

c/o TransMontaigne GP L.L.C.

1670 Broadway

Suite 3100

Denver, Colorado 80202

Attention: President

Fax: 303-626-8228

 

if to the Gulf Entities:

 

Gulf TLP Holdings, LLC

c/o ArcLight Capital Partners, LLC

200 Clarendon Street, 55th Floor

Attention: General Counsel

Fax: 617-867-4698

E-mail: tburke@arclightcapital.com

 

4.3                               Entire Agreement. This Restated Agreement
constitutes the entire agreement of the Parties relating to the matters
contained herein, superseding all prior contracts or agreements, whether oral or
written, relating to the matters contained herein.

 

4.4                               Termination. Notwithstanding any other
provision of this Restated Agreement, if the General Partner is removed as
general partner of the Partnership under circumstances where Cause does not
exist and Units held by the General Partner and its Affiliates are not voted in
favor of such removal, then this Restated Agreement may immediately thereupon be
terminated by Gulf.

 

4.5                               Amendment or Modification. This Restated
Agreement may be amended or modified from time to time only by the written
agreement of all the Parties hereto; provided, however, that the Partnership may
not, without the prior approval of the Conflicts Committee, agree to any
amendment or modification of this Restated Agreement that the General Partner
determines will adversely affect the holders of Common Units. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Restated Agreement.

 

4.6                               Assignment. No Party shall have the right to
assign any of its rights or obligations under this Restated Agreement without
the consent of the other Parties hereto.

 

8

--------------------------------------------------------------------------------


 

4.7                               Counterparts. This Restated Agreement may be
executed in any number of counterparts with the same effect as if all signatory
parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.

 

4.8                               Severability. If any provision of this
Restated Agreement shall be held invalid or unenforceable by a court or
regulatory body of competent jurisdiction, then the remainder of this Restated
Agreement shall remain in full force and effect.

 

4.9                               Further Assurances. In connection with this
Restated Agreement and all transactions contemplated by this Restated Agreement,
each signatory party hereto agrees to execute and deliver such additional
documents and instruments and to perform such additional acts as may be
necessary or appropriate to effectuate, carry out and perform all of the terms,
provisions and conditions of this Restated Agreement and all such transactions.

 

4.10                        Representations and Warranties. Each Party
represents and warrants that this Restated Agreement has been duly authorized,
executed and delivered by it and that this Restated Agreement constitutes its
legal, valid, binding and enforceable obligation, enforceable against it in
accordance with its terms, except to the extent such enforceability may be
limited by the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity.

 

4.11                        Rights of Limited Partners. The provisions of this
Restated Agreement are enforceable solely by the Parties to this Restated
Agreement, and no Limited Partner of the Partnership shall have the right,
separate and apart from the Partnership, to enforce any provision of this
Restated Agreement or to compel any Party to this Restated Agreement to comply
with the terms of this Restated Agreement.

 

4.12                        Waiver of Jury Trial. Each Party hereby waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any proceedings relating to this Restated Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Restated Agreement effective
as of the date first written above.

 

 

GULF TLP HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Daniel R. Revers

 

 

Name: Daniel R. Revers

 

 

Title: President

 

 

 

 

TRANSMONTAIGNE GP L.L.C.

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

 

 

 

TRANSMONTAIGNE PARTNERS L.P.

 

 

 

 

By TransMontaigne GP L.L.C., its General Partner

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

 

 

 

TRANSMONTAIGNE OPERATING GP L.L.C.

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

 

 

 

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

 

By TransMontaigne Operating GP L.L.C., its General Partner

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

 

 

 

TLP MANAGEMENT SERVICES LLC

 

 

 

 

 

 

 

By:

/s/ Frederick W. Boutin

 

 

Name: Frederick W. Boutin

 

 

Title: Chief Executive Officer

 

Second Amended and Restated Omnibus Agreement

 

--------------------------------------------------------------------------------